Citation Nr: 0915169	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  06-08 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disorder and, if so, whether service connection is 
warranted.  

2.  Entitlement to a compensable evaluation for left foot 
fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1986 to August 
1995.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  

The January 2004 rating decision also denied service 
connection for femur condition, and the Veteran filed a 
notice of disagreement in January 2005.  A statement of the 
case was issued in February 2006.  However, in his 
substantive appeal the Veteran expressly indicated that he 
was only appealing the back and foot issues.  Thus, the femur 
condition is not in appellate status.  See generally 38 
U.S.C.A. § 7105 (West 2002). 


FINDINGS OF FACT

1.  An unappealed January 1996 rating decision denied service 
connection for a back disorder.  

2.  In August 2003, the Veteran filed a request to reopen his 
claim of service connection for a back disorder.  

3.  Additional evidence received since the January 1996 
rating decision is new to the record, relates to an 
unestablished fact necessary to substantiate the merits of 
the claim of service connection, and raises a reasonable 
possibility of substantiating the claim.  

4.  There is no competent medical evidence linking the 
Veteran's current back disorder with his period of service.

5.  The Veteran's left foot fracture is not manifested by 
impairment of function or impairment of functionality 
productive of a moderate impairment of the foot.


CONCLUSIONS OF LAW

1.  The January 1996 rating decision denying service 
connection for a back disability is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  New and material evidence has been received since the 
January 1996 rating decision, and the claim of entitlement to 
service connection for a back disability is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

3.  A back disability was not incurred in or aggravated by 
the Veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2008).

4.  The criteria for a compensable disability rating for left 
foot fracture have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.72, 
Diagnostic Code 5284 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran's claim of service connection for a back disorder 
was denied in a January 1996 rating decision.  The Veteran 
did not file an appeal, thus the rating decision is final.  
38 U.S.C.A. § 7105.  However, if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, VA must reopen the claim and review its former 
disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 
F.3d 1356, 1362 (Fed. Cir. 1998).

The Veteran's request to reopen his claim of service 
connection for a back disorder was received in August 2003, 
and the regulation applicable to his appeal provides that new 
and material evidence means existing evidence that by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a) (2008).  New and material evidence can 
be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

At the time of the January 1996 rating decision, service 
treatment records and an October 1995 report of VA 
examination were of record.  The VA examination reflects that 
no significant pathological findings of the thoracic spine 
were noted.  Based on the record at that time, the RO denied 
service connection for myalgia of the thoracic spine on the 
basis that no chronic condition was shown at the VA 
examination.  As already noted, the Veteran did not file an 
appeal from the January 1996 rating decision denying his 
claim.  Therefore, VA may not undertake another merits 
analysis of the underlying service connection claim unless 
new and material evidence is received.    

Evidence received since the January 1996 decision denying 
service connection is new and material.  Specifically, since 
the prior denial, newly received evidence includes private 
medical records from Industrial and Sports Medical Center, 
Dr. T.L., Dr. R.H.L., as well as VA outpatient treatment 
records.  The private medical records and VA outpatient 
treatment records reflect a current low back disorder.  The 
new evidence bears directly and substantially upon the 
specific matter under consideration, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim of service connection.  The claim, 
therefore, is reopened.  38 U.S.C.A. § 5108. 

Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for certain chronic diseases, 
such as arthritis, when such disease is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  That an injury incurred in service alone is 
not enough.  There must be chronic disability resulting from 
that injury.  

If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Generally, to prove service 
connection, the record must contain:  (1) Medical evidence of 
a current disability, (2) medical evidence or in certain 
circumstances, lay testimony, of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or a relationship between a current disability and 
the inservice disease or injury.  Pond v. West, 12 Vet. App. 
341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Service treatment records dated in March 1990 reflect an 
assessment of straightening of the cervical spine, with a 
bulge in the prevertebral soft tissues at the C6-7 level of 
uncertain significance.  The Veteran was assessed with a 
lumbar strain in February 1993.  Reports of Medical 
Examinations dated in November 1991 and in May 1995, for 
separation purposes, reflect that the Veteran's spine and 
other musculoskeletal were clinically evaluated as normal.  
Reports of Medical History dated in November 1991 and in May 
1995, for separation purposes, reflect that the Veteran 
checked the 'no' box for recurrent back pain.  

After separation from service, Veteran underwent a VA 
examination in October 1995.  He reported some stiffness and 
occasional ache across the mid back between the shoulders 
lateral to the mid portion dorsal spine.  He denied history 
of injury to the back.  Following physical examination, the 
examiner diagnosed recurring thoracic myalgia.  Radiological 
findings showed no significant pathological findings.  X-ray 
findings did not show scoliosis.  

Private medical records from Industrial and Sports Medical 
Center dated in May 2001 reflect that the Veteran fell at 
work and was diagnosed with a resolved low back strain.  In 
June 2003, Dr. G.A.B. diagnosed low back pain syndrome with 
right sided sciatica consistent with lumbar nerve root 
impingement.  In an addendum, Dr. G.A.B. diagnosed an 
intervertebral disc problem.  Private medical records from 
Dr. T.L. dated in March 2005 reflect that the Veteran was 
assessed with sharp pain in the low back bilaterally.  Also, 
a letter from Dr. R.H.L. dated in March 2006 reflects that 
the Veteran had low back pain.

VA outpatient treatment records dated in January 2006 reflect 
that the Veteran was assessed with mild multilevel 
degenerative disease, most significant at L5-S1 with disc 
space narrowing, facet arthropathy, and grade 1 
retrolisthesis.  

Based on the evidence of record, the Board finds that service 
connection for a back disorder is not warranted.  While the 
Veteran injured his back twice during service there is no 
evidence of a back disorder upon separation or even during 
the October 2005 VA examination which was specific to the 
thoracic spine.  Significantly, the Veteran did not report 
any pain in the low back during this examination.  Also, 
while the October 1995 VA examiner diagnosed recurring 
thoracic myalgia, pain alone, without a diagnosed or 
identifiable underlying malady or condition does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).  

Furthermore, there is no record of a back disorder until May 
2001, approximately 6 years after service.  The United States 
Court of Appeals for the Federal Circuit has determined that 
such a lapse of time is a factor for consideration in 
deciding a service connection claim.  Maxson v. Gober, 
230 F.3rd 1330, 1333 (Fed. Cir. 2000).  Additionally, it 
appears that the May 2001 finding of a back disorder is 
related to the Veteran falling at work several years after 
service.  Finally, there is no medical evidence in the record 
that links any current back disorder to an incident of the 
Veteran's active military service.  

Thus, the Board finds that service connection for a back 
disorder not warranted.  The Veteran's claim for service 
connection implicitly includes the assertion that he 
currently suffers from a back disorder that is related to 
military service, but his personal opinion as a lay person 
not trained in medicine is not competent evidence needed to 
establish a diagnosis of a breast disorder or its 
relationship to service.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  The evidence does not show a 
nexus between the Veteran's current back disorder and 
military service.  Therefore, the preponderance of evidence 
is against service connection for a back disorder.  38 
U.S.C.A. § 5107(b).

Increased Rating

The Veteran's service treatment records show that he 
fractured his left 5th metatarsal mid-portion while playing 
basketball during service.  The fracture reportedly healed 
uneventfully.  A January 1996 rating decision granted service 
connection for residuals of a fractured left foot and 
assigned a noncompensable disability rating under Diagnostic 
Code 5284, effective August 8, 1995.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

Diagnostic Code 5284 provides criteria for evaluation of foot 
injuries based on the level of injury, such as moderate, 
moderately severe, or severe.  Moderate residuals of foot 
injuries are rated 10 percent disabling; moderately severe 
residuals of foot injuries are rated 20 percent disabling; 
and severe residuals of foot injuries are rated 30 percent 
disabling.  38 C.F.R. § 4.71a.  The Board observes that the 
words "slight", "moderate" and "severe" are not defined 
in the Schedule.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just."  38 C.F.R. § 4.6.  
For VA purposes, normal range of motion of the ankle is to 20 
degrees of dorsiflexion and to 45 degrees of plantar flexion.  
38 C.F.R. § 4.71, Plate II.

The Veteran underwent a VA examination in October 2003.  He 
reported discomfort over the arch with prolonged standing.  
He stated that the discomfort did not prevent him from 
participating in any activity.  

Upon physical examination, there was minimal tenderness at 
the arch.  There was no tenderness at the base of the fifth 
metatarsal.  The examiner diagnosed status post fracture of 
left fifth metatarsal with current complaints of discomfort 
involving the arch of his left foot.  The discomfort was not 
likely related to the fracture.  X-ray findings of the foot 
revealed deformity at base of fifth metatarsal consistent 
with previous fracture.  

The Veteran underwent an X-ray of the left foot in January 
2006.  X-ray findings revealed no acute osseous injury and 
abnormal morphology of the fifth metatarsal base, likely to 
sequelae of prior injury.  In March 2006, the Veteran was 
diagnosed with exostosis of the fifth metatarsal base on the 
left foot due to the old fracture.  

The Veteran underwent another VA examination in April 2007.  
He reported constant, localized pain in the left foot.  He 
stated that the characteristic of the pain was aching in 
nature.  He reported pain at level 8 out of 10.  He stated 
that the pain could be elicited by physical activity.  He 
reported no pain, weakness, stiffness, swelling, or fatigue 
at rest.  He stated that there was pain and weakness while 
standing or walking.  He reported that functional impairment 
was an inability to do any prolonged standing or walking.  

Upon physical examination, there was no tenderness, weakness, 
edema, atrophy or disturbed circulation.  Pes planus and pes 
cavus were not present.  No hammer toes were found.  Morton's 
Metatarsalgia was not present.  Hallux valgus was present and 
the degree of angulation was slight with no resection of the 
metatarsal head present.  Hallux rigidus was not present.  
There was no limitation with standing and/or walking.  The 
examiner diagnosed fracture of the left foot with small 
plantar calcaneal spur.  

Range of motion testing of the left ankle revealed 20 degrees 
of dorsiflexion and 45 degrees plantar flexion.  The examiner 
also noted that the joint was not additionally limited by 
pain, fatigue, weakness, lack of endurance, or incoordination 
after repetitive use.  

The Board finds that the medical findings on examination are 
quite detailed and clear and simply do not show the degree of 
involvement to warrant a compensable rating.  The objective 
evidence does not support a finding of a moderate disability.  
For example, the April 2007 VA examination showed normal 
range of motion of the left ankle and examiner noted that 
there was no limitation with standing and/or walking.  

As previously noted, when evaluating musculoskeletal 
disabilities on the basis of limitation of motion, functional 
loss due to limited or excess movement, pain, weakness, 
excess fatigability, or incoordination is to be considered in 
the determination of the extent of limitation of motion.  38 
C.F.R. § 4.40, 4.45, 4.59 (2003); DeLuca, 8 Vet. App. at 204-
07.  The Board notes that the Veteran's left foot disorder is 
not rated based on limitation of motion.  As such DeLuca is 
not for application in this case.  Furthermore, the April 
2007 VA examination report shows normal range of motion of 
the left ankle and the examiner noted that the left ankle was 
not additionally limited by pain, fatigue, weakness, lack of 
endurance, or incoordination after repetitive use.  Thus,  38 
C.F.R. § 4.40, 4.45 and 4.59 do not provide a basis for a 
compensable rating.  See DeLuca, 8 Vet. App. at 204-07.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the Veteran that his service 
connected disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the Veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  Specific to requests to reopen, the 
claimant must be notified of both the reopening criteria and 
the criteria for establishing the underlying claim for 
service connection.  See Kent, 20 Vet. App. at 1.    

With regard to the claimed back disorder, complete notice was 
sent in October 2003, March 2006 and March 2007 letters and 
the claim was readjudicated in a July 2007 supplemental 
statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007).  The October 2003 letter addressed the 
criteria for service connection.  The March 2006 specifically 
addressed the rating criteria and effective date provisions 
that are pertinent to the appellant's claim pursuant to 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Finally, the 
March 2007 letter noted that the Veteran was previously 
denied service connection for thoracic myalgia in February 
1996 and addressed the requirements for reopening a 
previously denied claim based on the submission of new and 
material evidence.  This letter also addressed the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim pursuant to Dingess.  Consequently, the 
Board finds that adequate notice has been provided, as the 
appellant was informed about what evidence is necessary to 
substantiate the element(s) required to establish service 
connection that were found insufficient in the previous 
denial.

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

With regard to the left foot issue, such notice was not 
provided in this case.  Although the appellant received 
inadequate notice, and that error is presumed prejudicial, 
the record reflects that the purpose of the notice was not 
frustrated.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007); Vazquez-Flores, 22 Vet. App. at 49.

In an October 2003 letter, the RO stated that to establish 
entitlement to an increased evaluation for his service-
connected left foot disorder, the evidence must show that his 
condition "increased in severity."  The letter also 
explained that the VA was responsible for (1) requesting 
records from Federal agencies, (2) assisting in obtaining 
private records or evidence necessary to support his claim, 
and (3) providing a medical examination if necessary.  The 
January 2004 rating decision explained the criteria for the 
next higher disability rating available for the service-
connected left foot disorder under the applicable diagnostic 
code.  The February 206 statement of the case provided the 
appellant with the applicable regulations relating to 
disability ratings for his service-connected left foot 
disorder, as well as the requirements for an extraschedular 
rating under 38 C.F.R. § 3.321(b) and stated that, pursuant 
to 38 C.F.R. § 4.10, disability evaluations center on the 
ability of the body or system in question to function in 
daily life, with specific reference to employment.  Moreover, 
the record shows that the appellant was represented by a 
Veteran's Service Organization and its counsel throughout the 
adjudication of the claims.  Overton v. Nicholson, 20 Vet. 
App. 427 (2006).  Thus, based on the record as a whole, the 
Board finds that a reasonable person would have understood 
from the information that VA provided to the appellant what 
was necessary to substantiate his increased rating claim, and 
as such, that he had a meaningful opportunity to participate 
in the adjudication of his claims such that the essential 
fairness of the adjudication was not affected.  See Sanders, 
487 F.3d at 891.

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board although he 
declined to do so.  All known and available records relevant 
to the issues on appeal have been obtained and associated 
with the Veteran's claims file; and the Veteran has not 
contended otherwise.  

VA need not conduct an examination with respect to the 
service connection claim decided herein because the 
information and evidence of record contains sufficient 
competent medical evidence to decide the claim. 38 C.F.R. § 
3.159(c)(4). Under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in disability compensation (service connection) 
claims, VA must provide a VA medical examination when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.

In this case, there is no competent evidence that suggests a 
causal link between the Veteran's back disorder and any 
incident of active duty. Indeed, in view of the 6 year gap 
between the claimed disorder and active duty as well as 
evidence of an intervening post-service injury to the back in 
2001, relating the Veteran's current back disorder to his 
service would be entirely speculative. Therefore, there is no 
duty to provide an examination or a medical opinion. 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon, 
supra.

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

New and material evidence having been submitted, the claim of 
service connection for a back disorder is reopened; however, 
service connection for a back disorder is not warranted.  

A compensable evaluation for left foot fracture is not 
warranted.  



____________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


